DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30 in Fig 2, L/U State in Fig 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pedal 5” in Para 0011.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The disclosure is objected to because of the following informalities:
In para 0009, “the rotation the speed of which is shifted by the belt-type…” appears to be incomplete and unclear.    
In para 0010, “engagement state of the clutch 2as well as” should read -- engagement state of the clutch as well as --
In para 0014, the symbol “G” is introduced, however it is not explained what “G” stands for and how it is different from other symbols such as “Gx”.  It is used throughout the specification and figures but is not fully explained.  Further explanation is requested.  
In para 0014, the sentence “If the SOC of the battery 12 is insufficient and the SSG 11 cannot be made to carry out power running, or if the SSG 11 cannot be made to carry out power running due to other conditions” appears to be incomplete and unclear.  
In para 0019, “is better than the efficient of the energy conversion” should read -- is better than the efficiency of the energy conversion --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “a clutch between the engine/motor and the drive wheel” is indefinite since it is unclear if the clutch is between the drive wheel and the engine, the motor, or both.  For examination purposes, the claim was interpreted as though the engine and motor are positioned near each other, and the clutch is between a first position with the engine and the motor, and a second position where the drive wheel is located, as pictured in Fig 1 of the disclosure.  
Claim 2 recites the limitation "a prescribed value" in line 4.  There is another “a prescribed value” in claim 1, and it is unclear if the “prescribed value” is the same for both of the claims.  For examination purposes, the prescribed values were interpreted as being different values for each claim.  
In regards to claim 4, “a clutch disposed between the engine and the motor and the drive wheel” is indefinite since it is unclear if the clutch is disposed between all three of the engine the motor and the drive wheel (which would include a clutch in between the engine and the motor) or if the clutch is located between a combination of a motor and engine positioned near each other, and the drive wheel.  For examination purposes, the claim was interpreted the same as that explained in the 112(b) rejection of claim 1 above.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 1, the closest prior art of record is Inoue (US 2006/0287798) in view of Fujiwara (US 20120295759).  Inoue in view of Fujiwara teaches of a vehicle control method for 
However, Inoue in view of Fujiwara do not fully teach of restarting the fuel injection after disengaging the clutch, and then stopping the power running of the motor after resuming the fuel injection of the engine.  Although Fujiwara does teach of restarting the fuel injection after disengaging the clutch, Fujiwara does not fully teach of stopping the power running of the motor after resuming the fuel injection of the engine.  Fujiwara teaches of activating a starting motor immediately after fuel injection continues and then it is turned off at a later time, however this does not read on the claims of the present disclosure because the power running of the starter motor turns on immediately after the fuel injection, while the present disclosure has the power running of the motor stop after the fuel injection.   
In regards to claim 2, the claim is dependent upon claim 1, and therefore is allowable subject matter.  
In regards to claim 4, the claim recites some analogous limitations to that of claim 1 above, and is therefore allowable subject matter on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johri (US 2017/0361831) teaches of a hybrid vehicle that includes a motor/generator that provides negative torque to a driveline to control deceleration.  
Shigemoto (US 20160229391) teaches of a control device for hybrid vehicles to top a fuel injection and restart it if an engine rotation speed falls below a threshold.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/18/2021